               Case 16-15914-SMG        Doc 129   Filed 07/07/20      Page 1 of 10


                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION


   In re:
   JOSE F HERNANDEZ                                       Case No: 16-15914-SMG
                                                          Chapter 13
                 Debtor(s)          /


DEBTOR’S MOTION TO MODIFY CHAPTER 13 PLAN FOR A PERIOD OF SEVEN (7) YEARS
            UNDER §113 OF THE CARES ACT AND U.S.C §1329(D)(1)


         COMES NOW the Debtor(s), JOSE F HERNANDEZ, by and through the

   undersigned counsel and files this Motion to Modify Chapter 13 Plan For a Period of

   Seven (7) Years Under Senate HR 748, 116, 2d., Section 1113 (the “CARES Act”)i and

   United States Bankruptcy Code §1329(D)(1) and in support would show as follows:


                1.      On or about April 26, 2016, the Debtor in the above-styled case

   filed a Petition for Bankruptcy Relief under Chapter 13 [DE# 1].


                2.      On or about January 4, 2017, an Order Confirming Debtor’s

   Second Amended Plan [DE# 51] was entered.


                3.      On or after March 27, 2020, the Debtor(s) experienced one or more

   “material financial hardship(s)” due “directly or indirectly,” to the COVID-19 pandemic,

   including one or more of the hardships as indicated below by selection:


                     Furlough of Employment of Debtor(s) or Spouse


                     Loss of Employment of Debtor(s) or Spouse


                      Diminishing of Income Due to Reduced Work Hours, Family

                Contribution, Tips, Bonuses, Incentives, etc. of Debtor or Spouse
            Case 16-15914-SMG         Doc 129    Filed 07/07/20    Page 2 of 10


                   Reduction of Income Due to Illness and Quarantine for the Caring of

              Family Members, Debtor(s) or Spouse Due to COVID-19.


                   Other:___________________________________________________.




              4.      The CARES Act permits Chapter 13 Debtors with plans that were

confirmed as of or after the date of enactment of the CARES Act to seek modifications

of their plan due to COVID-19-related hardships.

              5.      Specifically, the CARES Act adds subsection (d)(1) to 11 U.S.C. §

1329, to permit a debtor to modify a confirmed plan, after notice and a hearing, if such

debtor is experiencing a “material financial hardship” due, “directly or indirectly,” to the

COVID-19 pandemic.

              6.      Under the CARES Act, a plan may be modified to extend the plan

period up to seven years after the first payment under the original confirmed plan

became due. A bankruptcy court may approve such a modification upon request of a

Debtor.

              7.      To the extent that interest is being paid to a Creditor in a previously

confirmed plan, that interest shall continue and be on going on all subsequent modified

plans for the duration of the seven years.

              8.      The debtor hereby files the Attached Modified Plan.



       WHEREFORE, the Debtor(s), Jose F Hernandez, respectfully requests that this

Honorable Court enter an Order Granting the Motion to Modify Chapter 13 Plan for a

Period of Seven (7) years Under Senate HR 748, 116, 2d., Section 1113 (the “CARES
              Case 16-15914-SMG       Doc 129     Filed 07/07/20     Page 3 of 10


Act”)ii and United States Bankruptcy Code §1329(D)(1)and any other relief this court

deems proper.




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District
Court for the Southern District of Florida, and am in compliance with the additional
qualifications to practice in this Court set forth in Local Rule 2090-1(A).

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been
forwarded by CM/ECF to Robin R. Weiner, Trustee and all other Creditors who have
provided notice by CM/ECF and via U.S. Mail to the Debtor and all parties on the
corresponding Certificate of Service on this 7th day of July, 2020.


                                            Respectfully Submitted:

                                    By:     /S/ Christina A. Fiallo
                                            Christina Alexandra Fiallo, Esq.
                                            Florida Bar No. 92376

                                            Fiallo Law
                                            Attorney for Debtor
                                            7975 NW 154 Street, Ste. 470
                                            Miami Lakes, FL 33016
                                            Office: (305) 222-7715
                                            Fax: (305) 907-5390
                                            Service: service@fiallolaw.com
                                            Contact: christina@fiallolaw.com




i
    (b) BANKRUPTCY RELIEF.—


(1) IN GENERAL.—

(A) EXCLUSION FROM CURRENT MONTHLY INCOME.—Section 101(10A)(B)(ii) of title 11, United States
Code, is amended—
                Case 16-15914-SMG                Doc 129        Filed 07/07/20        Page 4 of 10




(i) in subclause (III), by striking “; and” and inserting a semicolon;
(ii) in subclause (IV), by striking the period at the end and inserting “; and”;
(iii) by adding at the end the following:


“(V) Payments made under Federal law relating to the national emergency declared by the President under the
National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019 (COVID–19).”.


(B) CONFIRMATION OF PLAN.—Section 1325(b)(2) of title 11, United States Code, is amended by inserting
“payments made under Federal law relating to the national emergency declared by the President under the
National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019 (COVID–19),”
after “other than”.


(C) MODIFICATION OF PLAN AFTER CONFIRMATION.—Section 1329 of title 11, United States Code, is
amended by adding at end the following:


“(d) (1) Subject to paragraph (3), for a plan confirmed prior to the date of enactment of this subsection, the plan
may be modified upon the request of the debtor if—


“(A) the debtor is experiencing or has experienced a material financial hardship due, directly or indirectly, to the
coronavirus disease 2019 (COVID–19) pandemic; and
“(B) the modification is approved after notice and a hearing.


“(2) A plan modified under paragraph (1) may not provide for payments over a period that expires more than 7
years after the time that the first payment under the original confirmed plan was due.


“(3) Sections 1322(a), 1322(b), 1323(c), and the requirements of section 1325(a) shall apply to any modification
under paragraph (1).”.


(D) APPLICABILITY.—


(i) The amendments made by subparagraphs (A) and (B) shall apply to any case commenced before, on, or after the
date of enactment of this Act.
(ii) The amendment made by subparagraph (C) shall apply to any case for which a plan has been confirmed under
section 1325 of title 11, United States Code, before the date of enactment of this Act.


(2) SUNSET.—


(A) IN GENERAL.—

(i) EXCLUSION FROM CURRENT MONTHLY INCOME.—Section 101(10A)(B)(ii) of title 11, United States
Code, is amended—
                Case 16-15914-SMG                Doc 129        Filed 07/07/20        Page 5 of 10




(I) in subclause (III), by striking the semicolon at the end and inserting “; and”;
(II) in subclause (IV), by striking “; and” inserting a period; and
(III) by striking subclause (V).


(ii) CONFIRMATION OF PLAN.—Section 1325(b)(2) of title 11, United States Code, is amended by striking
“payments made under Federal law relating to the national emergency declared by the President under the
National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019 (COVID–19),”.


(iii) MODIFICATION OF PLAN AFTER CONFIRMATION.—Section 1329 of title 11, United States Code, is
amended by striking subsection (d).


(B) EFFECTIVE DATE.—The amendments made by subparagraph (A) shall take effect on the date that is 1 year
after the date of enactment of this Act.


ii
     (b) BANKRUPTCY RELIEF.—


(1) IN GENERAL.—


(A) EXCLUSION FROM CURRENT MONTHLY INCOME.—Section 101(10A)(B)(ii) of title 11, United States
Code, is amended—


(i) in subclause (III), by striking “; and” and inserting a semicolon;
(ii) in subclause (IV), by striking the period at the end and inserting “; and”;
(iii) by adding at the end the following:


“(V) Payments made under Federal law relating to the national emergency declared by the President under the
National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019 (COVID–19).”.


(B) CONFIRMATION OF PLAN.—Section 1325(b)(2) of title 11, United States Code, is amended by inserting
“payments made under Federal law relating to the national emergency declared by the President under the
National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019 (COVID–19),”
after “other than”.


(C) MODIFICATION OF PLAN AFTER CONFIRMATION.—Section 1329 of title 11, United States Code, is
amended by adding at end the following:


“(d) (1) Subject to paragraph (3), for a plan confirmed prior to the date of enactment of this subsection, the plan
may be modified upon the request of the debtor if—


“(A) the debtor is experiencing or has experienced a material financial hardship due, directly or indirectly, to the
coronavirus disease 2019 (COVID–19) pandemic; and
“(B) the modification is approved after notice and a hearing.
                Case 16-15914-SMG               Doc 129        Filed 07/07/20         Page 6 of 10




“(2) A plan modified under paragraph (1) may not provide for payments over a period that expires more than 7
years after the time that the first payment under the original confirmed plan was due.


“(3) Sections 1322(a), 1322(b), 1323(c), and the requirements of section 1325(a) shall apply to any modification
under paragraph (1).”.


(D) APPLICABILITY.—


(i) The amendments made by subparagraphs (A) and (B) shall apply to any case commenced before, on, or after the
date of enactment of this Act.
(ii) The amendment made by subparagraph (C) shall apply to any case for which a plan has been confirmed under
section 1325 of title 11, United States Code, before the date of enactment of this Act.


(2) SUNSET.—


(A) IN GENERAL.—


(i) EXCLUSION FROM CURRENT MONTHLY INCOME.—Section 101(10A)(B)(ii) of title 11, United States
Code, is amended—


(I) in subclause (III), by striking the semicolon at the end and inserting “; and”;
(II) in subclause (IV), by striking “; and” inserting a period; and
(III) by striking subclause (V).


(ii) CONFIRMATION OF PLAN.—Section 1325(b)(2) of title 11, United States Code, is amended by striking
“payments made under Federal law relating to the national emergency declared by the President under the
National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019 (COVID–19),”.


(iii) MODIFICATION OF PLAN AFTER CONFIRMATION.—Section 1329 of title 11, United States Code, is
amended by striking subsection (d).


(B) EFFECTIVE DATE.—The amendments made by subparagraph (A) shall take effect on the date that is 1 year
after the date of enactment of this Act.




                                           CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District
Court for the Southern District of Florida, and am in compliance with the additional
qualifications to practice in this Court set forth in Local Rule 2090-1(A).

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been
forwarded by CM/ECF to Nancy K. Neidich, Trustee and all other Creditors who have
             Case 16-15914-SMG     Doc 129    Filed 07/07/20   Page 7 of 10



provided notice by CM/ECF and via U.S. Mail to the Debtor and all parties on the
corresponding Certificate of Service on this 7th day of July, 2020.

                                        Respectfully Submitted:

                                  By:   /S/ Christina A. Fiallo
                                        Christina Alexandra Fiallo, Esq.
                                        Florida Bar No. 92376

                                        Fiallo Law
                                        Attorney for Debtor
                                        7975 NW 154 Street, Ste. 470
                                        Miami Lakes, FL 33016
                                        Office: (305) 222-7715
                                        Fax: (305) 907-5390
                                        Service: service@fiallolaw.com
                                        Contact: christina@fiallolaw.com


Copies to:


The following parties were served via the Notice of Electronic Filing

   •   Trustee: Robin R Weiner                ecf@ch13weiner.com
   •   Office of the US Trustee               USTPRegion21.MM.ECF@usdoj.gov



VIA REGULAR MAIL

Jose F Hernandez
364 NW 40 Court
Fort Lauderdale, FL 33309
                                Case 16-15914-SMG                Doc 129          Filed 07/07/20       Page 8 of 10
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                          www.flsb.uscourts.gov
                                              CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                           Original Plan
                                                                 Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                        ■   14MP                                 Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Jose F Hernandez                              JOINT DEBTOR:                                        CASE NO.: 16-15914-RBR
SS#: xxx-xx- 1255                                        SS#: xxx-xx-
I.          NOTICES
            To Debtors:        Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                               Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                               filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:      Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                               be reduced, modified or eliminated.
            To All Parties:    The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                               box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                           ■      Included             Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                  Included         ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                 Included         ■   Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $2,295.02           for months   1    to 51 ;

                   2.   $1,673.34           for months 52 to 84 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                             NONE      PRO BONO
        Total Fees:            $10400.00           Total Paid:            $4310.00            Balance Due:            $6090.00
        Payable             $83.62          /month (Months 1     to 51 )
        Payable             $55.30          /month (Months 52 to 84 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        (Base Fee) $3,500 + (MMM Participation) $2,500+ (M2V) $750 + (M2Mod x 3) $1500.00 + (General Costs) $150 + (MMM Costs)
        $100 +(M2V Costs) $25 + (M2Mod Costs x 3) $75.00 + (FeeApp 24Month Plan Expansion) $1,800.00 = $10,400.00
        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Wells Fargo Bank, NA
              Address: c/o 1 Home Campus                 Arrearage/ Payoff on Petition Date   $99,286.32
                       Des Moines, IA 50328
                                                         Regular Payment (Maintain)                   $593.03        /month (Months    1   to 51 )

         Last 4 Digits of                                Regular Payment (Maintain)                   $705.26        /month (Months 52     to 84 )
         Account No.:                4624                Arrears Payment (Cure)                       $1,456.46      /month (Months    1   to 51 )


LF-31 (rev. 10/3/17)                                                    Page 1 of 3
                                      Case 16-15914-SMG                Doc 129             Filed 07/07/20         Page 9 of 10
                                                                            Debtor(s): Jose F Hernandez                              Case number: 16-15914-RBR
                                                               Arrears Payment (Cure)                             $665.57         /month (Months 52    to        )

                                                               Arrears Payment (Cure)                             $760.66         /month (Months 53    to 84 )

        Other:             Regular Payment:Per Order DE#108 -37 mths $403.79; 8 mths $1,173.45; 39 mths $748.46 per NMPC=$53,517.77

         ■    Real Property                                                           Check one below for Real Property:
                       Principal Residence                                             ■     Escrow is included in the regular payments
                       Other Real Property                                                   The debtor(s) will pay       taxes       insurance directly
         Address of Collateral:
         364 NW 40 Court, Fort Lauderdale, FL 33334

              Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                            NONE
                   IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
                   SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
                   YOU PURSUANT TO BR 7004 AND LR 3015-3.
                   1. REAL PROPERTY:                  NONE

         1. Creditor: Wells Fargo Bank, NA                    Value of Collateral:                  $96,420.00                        Payment
               Address: Default Document Processing Amount of Creditor's Lien:                     $153,376.77    Total paid in plan:             $0.00
                        N9286-01Y

         Last 4 Digits of Account No.:             0001       Interest Rate:        0.00%                                 $0.00     /month (Months          to       )


         Real Property                                        Check one below:
          ■   Principal Residence                             ■   Escrow is included in the monthly
              Other Real Property                                 mortgage payment listed in this section
                                                                  The debtor(s) will pay
         Address of Collateral:
         364 NW 40 Court, Fort Lauderdale, FL                           ■   taxes            insurance directly
         33334

                   2. VEHICLES(S):            ■    NONE
                   3. PERSONAL PROPERTY:                  ■   NONE
             C. LIEN AVOIDANCE                 ■   NONE
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                       ■   NONE
             E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                fom the Chapter 13 Trustee.
                           NONE
                       ■   The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                           confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                           codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                          Name of Creditor          Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                          The Manoli Family Limited 0163                         Mobile Home/ Lot Rental
                       1. Partnership d/b/a Cypress
                          Creek Mobile Home Country

IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                            ■   NONE
LF-31 (rev. 10/3/17)                                                           Page 2 of 3
                                       Case 16-15914-SMG              Doc 129               Filed 07/07/20   Page 10 of 10
                                                                              Debtor(s): Jose F Hernandez                  Case number: 16-15914-RBR
            B. INTERNAL REVENUE SERVICE:                        ■   NONE
            C. DOMESTIC SUPPORT OBLIGATION(S):                            ■    NONE
            D. OTHER:              ■   NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay              $60.40        /month (Months     1         to 51 )
                       Pay         $95.09        /month (Months 52            to       )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.            If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                    ■   NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.        INCOME TAX RETURNS AND REFUNDS:                           ■   NONE
VIII.       NON-STANDARD PLAN PROVISIONS                        ■   NONE


                           PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


 Jose F Hernandez                               Debtor    July 7, 2020                                              Joint Debtor
  Jose F Hernandez                                                Date                                                                   Date



  Christina A. Fiallo, Esq.                         July 7, 2020
   Attorney with permission to sign on                         Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                               Page 3 of 3
